Exhibit 21 HomeFed Corporation List of Subsidiaries Name State of Incorporation/Organization Bird Ranch Development Company, LLC Delaware CDS Devco California CDS Holding Corporation Delaware Flat Rock Land Company, LLC Delaware HOFD Ashville Park LLC Delaware HomeFed Fanita Rancho, LLC Delaware HomeFed Resources, Inc. California JWO Land, LLC Delaware Otay Land Company, LLC Delaware Otay Valley Development Company, LLC Delaware Rampage Vineyard, LLC Delaware SEH F1, LLC Delaware San Elijo Hills Construction Company California San Elijo Hills Development Company, LLC Delaware San Elijo Hills Estates, LLC Delaware San Elijo Hills Town Center, LLC Delaware San Elijo Ranch, Inc. California
